internal_revenue_service appeals_office e ninth street cleveland oh number release date date date department of the treasury person to contact employee id number tei fax refer reply to ap fe cle kas in re eo revocation form required to be filed ein tax period s ended uil last day to file a petition with the united_states tax_court not applicable certified mail ‘dear this is a final adverse determination regarding your exempt status under sec_501 of the intemal revenue code irc itis determined that you do not qualify as exempt from federal_income_tax under sec_501 effective date our adverse determination was made for the following reason s a substantial amount of your organization's assets were diverted to the personal_use of the founders because the eamings inured to the benefit of a private_shareholder_or_individual the organization is not operated exciusively for exernpt purposes described in sec_501 of the code contributions to your organization are not deductible under sec_170 of the code you are required to file form sec_1041 u s_corporation income_tax return for tax periods beginning on and after date with the cincinnati service_center cincinnati oh we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements ‘you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter see the enclosed notice helpfiul contacts for your notice of deficiency’ for taxpayer_advocate telephone numbers and addresses lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely team manager enclosure notice heipful contacts for your notice_of_deficiency co 2o0f2 department of the treasury internal_revenue_service legend org name of organization ein ein of organization nn name of individual org ‘taxpayer identification_number form ein tax_year s ended december x 200x person to gontact id number contact numbers telephone fax certified mail - retum receipt requested dear nn we have enclosed a copy of aur report of examination explaining why we believe revocation of your exempt status under sec_504 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter ifyou do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice the appeals_office is independent of the letter caley number 28803f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shail not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling may call toll-free and ask for taxpayer_advocate assistance prefer you may contact your lacal taxpayer_advocate at you if you 'f you have any questions ptease call the contact person at the telephone number shown in the heading of this fetter the most convenient time to call if we need to contact you thank you for your cooperation if you write please provide a telephone number and enclosures publication publication reports of examination sincerely marsha a ramirez director eo examinations letter catalog number 34808f form 886a ‘depaien af he tian tater revenue sere schedule no or exhibis name of taxpayer org explanation of items tax mdentification no ein yeat period ended 200x12 rr related_organization at attorney lc location cy pr country or providence uu unrelated organization primary issue whether the sec_501 tax exempt status of the org should be revoked because it is not operated exclusively for tax exempt purposes facts organization’s creation and structure org the organization was created with a declaration of trust deciaration by nn and nn each being a founder with nn also being the trustee on december x 199x this trust was organized under the laws of the st see exhibit a the declaration provides that the trust was created for the purpose of establishing an organization which is described in sec_501 and sec_509 the declaration provides that the founder tenounces any power to determine or control by alteration amendment revocation termination or otherwise the income or principal of the trust estate and thai the founder renounces any interest either vested or contingent including any reversionary_interest ot possibility of reverter in the income or principal of the teust estate see exhibit a the declaration further provides that each year the trustee shall distribute x of the net_income of the trust to the rr the named primary charity in addition to this distribution each year the trustee shall distribute a total of x of the net_income to one or more identified charitable organizations or to the primary charity as directed by a majority of the board_of directors the board schedule a of the declaration lists x additional charities including rr see exhibit a the declaration provides that the board shall contain x members be the governing body of the trust and that the members of the board shall be determined as follows one board member shall be appointed by the primary charity - one board members shall be nn his successor or a descendent of nn the other members of the board shail be nn nn and nn the declaration provides that upon winding up and dissolution of the trust the assets shall be distributed to a non-profit fund foundation or corporation which is organized and operated exclusively for charitable educational religious and or scientific purposes and which has established its tax exempt status under sec_501 see exhibit a form 886-aar46 page -1- department of the treasury -totemal revenue senvier fom bga tipe oe teaiog schehie noor eg eb explanation of items ‘name of taxpayer year period ended org tax identification no ein 200k12 200x12 through their attomey nn see exhibit b and on behalf of the organization the nn executed a form_1023 application_for recognition of exemption under sec_501 c of the interna revenue code see exhibit b-1 on december x 199x which was filed on december x 199x the service acknowledged the application by letter dated february x 200x see exhibit c by letter dated april x 200x the service recognized the organization as exempt from federal_income_tax under sec_501 as an organization described in sec_501 and classified it as other than a private_foundation because it was described in sec_509 see exhibit d it should be noted that the exemption application filed with the service by the organization in december 199x contained financial information for the calendar_year ending december x 199x and proposed budgets for the calendar years 200x and 200x the application did not however contain any information regarding the plans nn and uu promoter had orchestrated the plan called for the organization to loan dollar_figurex to a hybrid_entity which would then move dollar_figurex to uu which would then move dollar_figurex to uu which would then loan the money as a mortgage to nn this plan is outlined in a flowchart see exhibit e-3 provided to nn by promoter in the executive summary dated november 199x it should also be noted that uu and uu are affiliated entities both of which are also affiliated with promoter the plan with slight modifications was later executed background leading up to the creation of the organization by 199x as stated in the executive summary dated november x 199x nn acquired x stock_options from his employer uu nn exercised x of these options on october x 199x resulting in dollar_figurex of ordinary_income nn expected to exercise the remaining x options when the market reached dollar_figurex per share nn contacted promoter about its tax saving strategies in response to promoter's advertisements promoter replied to nn’s initial contact in a letter dated september x 199x see exhibit e-1 in the september x 199x letter the promoter proposed to prepare a comprehensive master financial plan for nn in exchange for a retainer fee of dollar_figurex to be collected by the uu promoter's affiliated law firm in the cy pr the fee was due and payable before any planning would take place on september x 199x nn entered into an agreement for development of master financial plan with promoter paying the dollar_figurex retainer to promoter by check x dated october x 199x this check was drawn from nn’s nn tax-ffee reserves money market portfolio account see exhibit e-2 in november 199x nn went to st and attended a presentation by protnoter promoter provided nn with a november x 199x executive summary which served as a narrative for use during the presentation according to this document nn’s financial goals were to minimize personal income taxes on his exercise of uu stock_options eliminate capital_gains_tax on the sale of his portfolio assets and to preserve wealth through implementing estate_planning techniques promoter proposed x strategies in its master financial plan to nn to accomplish his goals a loss of income insurance program a supporting_organization an equity management mortgage and estate_planning techniques form 886-a ner40 page -2- department ofthe treasury - internal_revenue_service form 886a ‘department of the’ treasury tatema revenue scevice ‘schedule no or exhibit explanation of items ‘name of taxpayer ‘year period ended org 200k12 tax identification no ein loss of income insurance_policy and equity management mortgage strategies in its complaint against promoter the security and exchange commission sec describes these strategies as follows - see exhibit af a loss of income loi policy is an agreement between promoter's client and uu uu whereby the client purchases a policy to insure against a future loss of income an loi policy is usually purchased for coverage unti the earlier of a specified term such as x year or the date of death of the insured the insurance_company typically holds the net premium in a separate_account along with the net_premiums of other loi insurance policies creditors cannot access policy reserves the insurance_company guarantees a fixed retum on such premiums most loi policies provide that your premiums plus a guaranteed return will be paid back to the policy holder at the end of a specified period usually x years sec contends that in reality lois are not purchased as insurance but as a vehicle to make offshore and tax-free investments of funds which can be repatriated as desired by the investor no uu investor has ever filed a claim against an lot for a loss of income what in fact occurs is that the investor purchases the loi from uu and then borrows back a percentage of the premium through a note or investment contract usually in the form of a mortgage called an equity management mortgage or emm the emm is obtained through two affiliated entities of promoter uu and uu which act as the mortgagee the investor's proceeds from the emm are then placed in an tbc and invested offshore through st or repatriated by the investor the net effect of the lovemm transaction is that the investor is able to deduct the premium paid for the loi encumber his property through a mortgage and deduct the interest on payments which are effectively made to himself on the mortgage the investor can then invest the proceeds from the mortgage offshore through an ibc with uu st managing the investment the remainder of the premium left with uu is then invested to provide the investor with a fixed rate of return over the ten-year life of the policy in the november x 199x executive summary provided to nn msa states that the objective of the loi insurance program is to create an additional investment tool where premiums grow tax-deferred and are available through loan arrangements while insuring against loss of income see exhibit e- in its complaint against promoter the sec describes promoter's supporting_organization so strategy -- supporting_organization strategy contributions by investors to sos are treated in a similar way to that of the loi and emm strategy under promoter’s interpretation of the tax code a certain percentage of the income derived ftom the funds contributed to the so must be donated to charity and form b86-arke465 page -3- department of the treasury -ntemal revenue senice tom bbga schedule no or exibn ties st rn explanation of items org name of taxpayer ‘year poriod ended tax idengfication no ein 200x12 200x12 the remainder maybe loaned back to the investor through an emm the proceeds from the emm are then invested in the same way as the lol and emm strategy promoter’s estate_planning strategy included transferring client assets into a living_trust and moving life_insurance assets into an irrevocable_life_insurance_trust estate_planning strategy in its november x 199x executive summary to nn promoter concluded that implementing these strategies could result in 199x tax savings of dollar_figurex possible 200x tax savings of dollar_figurex and possible 200x tax savings of dollar_figurex promoter stated in the november x 199x implementation agreement letter exhibit e-4 that for dollar_figurex the master financial plan can be put into operation the dollar_figurex fee was for the attomey's fees the filing fees travel_expenses first year fees consultation services and tax filings the loi policy the foreign variable_annuity and the hybrid company flat fees and additional service fees are mentioned for the emm the support organization nn paid dollar_figurex to promoter as an initial retainer fee another dollar_figurex initial fee for the loi policy to uu uu and another dollar_figurex to the uu additionally promoter's master financial plan that it created for nn called for the creation of a supporting_organization which was named org organization per promoter the role of the organization in the nn master financial plan was to assist you in reducing capital_gains on the sale of your portfolio assets this benefit is direcily related to your financial objective of reducing ordinary_income tax for 199x the promoter aiso facilitated the creation of other organizations for use by nn as part of executing the master financial plan these include nn in the cy pr nn series a investors ltd and nn tne other organizations in the promoter’s family of controlled organizations used as part of the nn master financial plan include the estate_planning institute ltd and nn nn nn moved dollar_figurex see exhibit e-7 from the nn loi policy to the bank of cy pr and then on to the dollar_figurex see exhibit e-8 home mortgage through uu llc provider of promoter’s emm arm of the plan promoter detailed this transaction to nn in the cash_flow diagram section of the master financial plan that it created for nn as mentioned ove of the products nn purchased was the creation of a supporting_organization promoter’s executive summary advises nn that the supporting_organization so could help reduce your taxable_income by x in 199x and x in 200x and 200x in addition with a dollar_figurex donation you will be able to reduce your ordinary_income tax by dollar_figurex plus x of the contribution is transferred out of your taxable_estate this provides asset protection from your personal liabilities and allows your estate to escape estate_taxes to execute this plan the form_1023 was filed with the internal_revenue_service on december x 199x nn a key seller of promoter's products was the organization’s contact listed on the form_1023 cific examination form 886-aguacy page - - ‘department of the treasury - tavemal revenue secvice om 886a bejan oe tt revs sae schedule noor exhibit name of taxpayer year period ended explanation of items org tax identification no ein 200x12 200x12 the organization filed forms return of organization exempt from income_tax for the tax_year sec_199x 200x 200x and 200x the organization has not filed any of its retums for years after 200x including its form_990 for the period ending december x 200x the reason given by nn of uu llp was that the representative did not have enough information to file an accurate return see exhibit ad ‘the organization’s forms reflect the following see exhibits ai aj and ak ty 200x t 200x ty 200x x x x contributions dividends interest gain loss on sale of assets other inv inc total revenue grants bank fee total expenses excess deficit for year dollar_figurex dollar_figurex ty200x t 200x ty200x savings temp cash investments investments-securities uu form 886-agn page -5- ' at the beginning of the calendar_year 200x the form_990 reported there was dollar_figurex in savings temporary cash investments departinet of te treavory-interoal revenue service te dollar_figurex x x x forn 886a parent of ie tem - nial reveaoenon schedule no or exhibiy explanation of items ‘name of taxpayer tax identification no ein yeat period ended 200x12 200x12 org investments - other uu other assets x x x total assets dollar_figurex dollar_figurex dollar_figurex the following grants to charitable organizations were reported on the respective form_990 returns ty 200k dollar_figurex ty ty 200k total dollar_figurex dollar_figurex dollar_figurex in 199x nn reported a deduction of dollar_figurex in charitable_contributions on their 199x form_1040 u s individual_income_tax_return the organization reported on it sec_199x form_990 that it received dollar_figurex in cash contributions in 199x dollar_figurex from nn and dollar_figurex from nn see exhibit ah 199x and 200x years in december 199x nn purchased an loi policy from uu for dollar_figurex that after fees of dollar_figurex resulted in dollar_figurex on the uu loi policy the nn purchased a house on february x for dollar_figurex with a first mortgage of dollar_figurex held by ba’ and a second mortgage of dollar_figurex through uu a promoter-controlled entity promoter's portfolio documents include a sheet entitled nn mortgage funds breakdown showing that the funding for this mortgage came from the organization in the amount of dollar_figurex and from the uu loi poliey in the amount of dollar_figurex for a total of dollar_figurex copies of wire transfers show that dollar_figurex was wired from uu to uu on january x 200x and the organization transfetred dollar_figurex to uu on january x 200x in february 200x uu wired the dollar_figurex million to uu which then wired the dollar_figurex million to the nn mortgage closing attomeys at on february x 200x see exhibits e-7 through e34 form 886-aqnevss page -6- nn transferred stock and cash to the organization in late december of 199x for which the nn claimed a charitable_contribution_deduction on their form_1040 for 199x the organization the organization’s cash_flow for 199x and 200x consisted of the following -- deparment ofthe teeasury internal_revenue_service fom 880a schahie noo exhibr ss org name of taxpayer ‘year period ended tax identification no ein 200x12 200k12 explanation of items sold the stock for cash and the monies were placed in the x accounts titled in the name of the organization one at uu and one at uu on january x 200x the organization had dollar_figure in account number x with uu see exhibit al during the month of january 200x there were withdrawals of dollar_figurex from the account and a fall in market_value of dollar_figurex leaving dollar_figurex in the account at years end ina meeting with agent nn nn stated that this money was moved to a bank account in cy pr and is owed to him by promoter the facts show that contrary to nn’s assertion the monies were moved as part of the pre- arranged plan and were lent to the nn via uu see below in addition to the transfer of dollar_figurex from the nn loi policy this makes dollar_figurex transferred from the organization and the nn loss of income policy to uu’s bank account in cy pr in january 200x on january x 200x nn authorized a wire transfer for dollar_figurex from the organization’s account with uu account number x to uu funding limited uu ’s ba bank account in cy pr see exhibit ap on february x 200x a wire transfer for dollar_figurex went from the uu’s bank account in cy pr through uu and then to at at listed dollar_figurex on the settlement statement prepared for the purchase of the nn new home as a loan from uu llc uu affiliated with promoter and with uu a total of dollar_figurex was transferred from the organization’s mml account on january x 200x via two separate wire transfers of dollar_figurex and dollar_figurex the money was deposited in uu’s account at ba in cy pr when asked the organization was unable to substantiate the exempt purposes of these transfers for 200x the total amount of disbursements made by the organization for which it is unable to substantiate an exempt_purpose is dollar_figurex dollar_figurex dollar_figurex and dollar_figurex this is the amount reported on the organization's forms for 200x - 200x as investments other and described on a schedule as uu sometime after the mortgage was signed and all the paperwork was processed nn stopped making payments to uu on the mortgage the organization has received no payments from the nn for the nn use of its funds routed through uu and uu to nn and nn form 886-acnevecs page -7- on december x 200x dollar_figurex was wired into the organization’s uu account this amount was also reported as a charitable_contribution_deduction by the nn on their form_1040 for 200x on december x 200x dollar_figurex was wired out of the organization’s uu account when asked the organization was unable to substantiate an exempt_purpose for this transfer of che teeasury- internal_revenue_service _as previously stated uu is department foun 886a tegan oe tray taal reve sans schedule noor exhibit explanation of items name of taxpayer tax identification no ein ‘year period ended 200k12 200k12 org on its form_990 for tax_year 200x the organization reported expenditures of dollar_figurex the organization substantiated dollar_figurex in expenditures during the examination not all for grants 200x tax_year dollar_figurex to the uu dollar_figurex to uu dollar_figurex to the uu dollar_figurex to various other charities dollar_figurex to the private benefit of the nn family vacation trip and cash the organization was unable to substantiate dollar_figurex in expenditures_for tax_year ending december x 200x the organization’s income that it reported on its form_990 was understated by dollar_figurex as previously stated it could not substantiate dollar_figurex in disbursements additionally a total of dollar_figurex in expenditures were either used for the nn personal benefit or were not established as being for sec_501 exempt purposes as follows the organization made a payment by check number x in the amount of dollar_figurex see exhibit aq-1 for a vacation at lc for the nn family issued a check number x for dollar_figurex in cash see exhibit aq-2 and dollar_figurex in unsubstantiated expenditures the organization could only substantiate dollar_figurex in assets as of december x 200x the organization reported dollar_figurex in assets on its 200x form_990 dollar_figurex in savings and temporary cash investments dollar_figurex in invesiments - securities described as nn and dollar_figurex in investments - other described as uu the organization was unable to substantiate dollar_figurex of its assets for 200x the organization asserts that this amount was in an account with uu funding ltd in cy pr when requested the organization was unable to provide documentation to substantiate the location and amounts of these assets as previously shown dollar_figurex of this amount was returned to the nn via a loan the organization has not accounted for dollar_figurex wire-transferred out of its account on december x 200x x days after the dollar_figurex was contributed to it by the nn on november x 200x nn wrote two checks numbers x and x to cash from the organization’s account with uu for a total of dollar_figurex see exhibits ar-1 and ar-2 when asked the organization was not able to substantiate an exempt_purpose for these cash withdrawals nn annotated on check number x food bank contributions and on check number x homeless shelter supplies 200x year in two years in excess of x dollar_figurex dollar_figurex0 x x dollar_figurex dollar_figurex of the contributions to the organization were dissipated without the organization being able to substantiate the exempt purposes behind the expenditures the organization did not adequately substantiate these expenditures on its forms for 200x or 200x nn asserted in a meeting with agent nn that this money was invested in a bank in st cy pr and then stolen by promoter however most of this money was funneled through the organization by the nn without any capital_gains_tax assessed on the stock sales and with a tax deduction for the contributions and used for inurement directly to the nn form 886-agusay page -8- department of the treasury interoal revenue senice foun 886a of re teaser revie soe schedule no or exhibie degen ‘name of taxpayer org explanation of items tax identification no ein year feriod ended 200x12 200k12 on july x 200x nn transferred dollar_figurex from the exempt organization’s uu account via check number x when asked the organization was unable to substantiate the purpose or destination of the withdrawal the organization has been unable to account for the continued disappearance of its assets additional due to the lack of records the organization did not file form_990 for the period ending december x 200x as of april x 200x the court appointed receiver of promoter’s assets began collection efforts on the loan the nn obtained through uu the nn representative in the collection matter claimed in a letter dated june x 200x to the receiver that the mortgage was funded using the assets of nn and that the mortgage was a sham therefore per bis representative nn had no liability to continue to pay uu the nn are the only contributors to the organization nn is the trustee of the organization and designates which entities receive funds from the organization nn is also listed on the forms as a trustee although she was not so designated in the declaration of trust during a meeting with agent nn nn stated that no director of the organization’s board_of directors ever did anything with or for the organization nn and nn controlled the organization completely ftom 199x-200x the nn used the organization as a place to move cash in and out with the organization being unable to substantiate when requested the exempt_purpose for almost all expenditures and transfers and unable to substantiate even the location where some of the funds were transfetred approximately x of the assets deposited into the banking accounts of the organization have not been used for exempt purposes law sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety litecary or educational_purposes or for the prevention of eruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office regulation sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c an organization will not form 886-a e405 page -9- deparment of the treasury - tema revenue service schedule no or exhibit form 886a ‘name of taxpayer fax identification no ein explanation of items ‘department of the treasury year period ended 200x12 200x12 - intemal revenue service org be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation sec_1 -1 c provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization per sec_1_501_a_-1 regulation sec_1_501_c_3_-1 provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in 326_us_279 the united_states supreme court held that regardless of the number of truly exempt purposes the presence of a single substantial non- exempt_purpose will preclude exemption under sec_501 q3 in 412_f2d_1197 ct_cl the court stated that loans to an organization’s founder or substantial_contributor can constitute inurement that is prohibited under sec_501 in that case the church made loans to its founder and his family and failed to produce documentation that demonstrated that the loans were advantageous to the church the church also failed to produce documentation to show that the loans were repaid significantly the court stated that the very existence of private source of loan credit from an organization’s eamings may itself amount to inurement of benefit in church of world peace inc v commissioner t c memo aff'd a f t r 2d ria cir the tax_court held that a church did not operate exclusively for religious purposes because the church facilitated a circular tax-avoidance scheme the facts showed that individuals made contributions to the church and claimed charitable_contribution deductions the court found that the church then retumed the money to the individuals claiming that the payments were for housing allowances and reimbursement of expenses the court further found that such payments were in fact unrelated to the church’s operations in revrul_67_5 c b it was held that a foundation controlled by the creator’s family ‘was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation it was further held that the foundation was operated for a substantial non-exempt purpose and served the private interests of the creator and his family therefore the foundation was not entitled to exemption from federal_income_tax under sec_501 form 886-aquorses page -10- deparoncot ofthe tscanury toternal revenue service fom 886a schedule no or exhibr ‘name of taxpayer tapa of ie fema tara revue soe explanation of items ‘year period ended tax identification no ein 200x12 org government’s positio the sec_501 tax exempt status of the org the organization should be revoked because it is not operated exclusively for tax exempt purposes the facts show that the organization is not operated exclusively for a tax exempt charitable purpose rather the nn have operated the organization for their own personal benefit the nn have also used thé organization for tax_avoidance purposes the promotional material and the agreements that the nn entered into with uu promoter show that the nn established the organization to obtain tax benefits in the form of avoiding capital_gains and claiming deductions under sec_170 without relinquishing control of the assets that they claimed to have contributed to the organization per the executive summary the funding of the organization was structured to obtain the maximum income_tax deduction for the nn the amount of the nn contribution to the organization was based on an estimate of x of the nn income for the years of their contributions in december of 199x the nn transferred dollar_figurex to the organization and claimed it as a charitable_contribution_deduction on their income_tax return form_1040 for 199x in 200x the nn transferred dollar_figurex to the organization and claimed it as a charitable_contribution_deduction on their income_tax return form_1040 for 200x in 200x the nn transferred dollar_figurex to the organization and claimed it as a charitable_contribution_deduction on their income_tax return form_1040 for 200x of the dollar_figurex that the nn transferred to the organization dollar_figurex was subsequently transferred to uu an organization controlled by promoter shortly after the organization transferred the dollar_figurex to uu another entity controlled by promoter uu llc uu loaned dollar_figurex to the nn the dollar_figurex was comprised of dollar_figurex from the organization’s funds and dollar_figurex from the nn loi policy also purchased from an entity affiliated with promoter this joan was secured_by a mortgage on real_estate owned by the nn ‘the other dollar_figurex remains unaccounted for the organization has not been reimbursed by the nn for the monies that were transferred for their benefit the timing of the transactions and other evidence in the administrative record demonstrates that these transactions were prearranged and facilitated by promoter significantly both uu who received the funds from the organization and uu which retumed the funds less expenses to the nn in the farm of a mortgage on the property owned by the nn were controlled by promoter since the organization’s formation in december 199x while being funded with dollar_figurex less than x of that amount was distributed for documented charitable purposes the transfers to uu most of which were transferred to uu and then loaned back to the nn serve the financial interests of the nn uu uu and or promoter facts that show a chatity’s investments are decided in part by the needs of private interests indicate the charity may not be operated exclusively for exempt purposes 73_tc_196 aff'd f cir form 886-a ev ‘department of the treasury - internal_revenue_service page -il- tepe oe tri ttenal rev bence foun 886a gchedule no or exhibit name of taxpayer tax idenafication no ein explanation of items yeat period ended 200x12 org an organization is described in sec_501 only if no part of its net eamings inures to the benefit of any private shareholder the inurement prohibition is designed to insure that charitable assets are dedicated to exclusively furthering public purposes an organization is not operated exclusively for exempt purposes if its net_earnings inure to the benefit of private shareholders or individuals a gift to a charitable_organization must be a voluntary transfer of money or property without the receipt of adequate_consideration made with charitable intent hemandez v commissioner u s to claim a deduction under sec_170 a donor must surrender dominion and control_over the gift 202_f3d_1093 cir 200x the nn transferred assets to the organization and claimed a deduction under sec_170 a charity’s assets are required to be irrevocably dedicated to charitable purposes sec_1 -1 b the inurement prohibition serves to prevent the individuals who operate the charity from siphoning off any of a charity’s income or assets for personal_use by transferring its assets to the nn the organization breached the dedication requirement and its net_earnings have inured to the benefit of the nn although the inurement prohibition is stated in terms of net_earnings it applies to any of a charity's assets that serve the interests of its private shareholders 505_f2d_1068 cit in this case it appears that the organization facilitated an integrated tax_avoidance scheme for the benefit of the nn church of world peace v commi mer tcmemo_1994_87 tax_avoidance schemes do not further an exempt_purpose 588_fsupp_693 d d c the organization which is controlled by the nn was established and operated primarily to enable the nn to engage in financial activities which are beneficial to them and or entities with whom they are transacting business but detrimental to the organization accordingly it is operated for a substantial non-exempt purpose see revenue rulling implementation agreement and executive summary state that nn is supposed to move promoter's money through the supporting_organization to a hybrid corporation to uu funding and then to uu this plan as slightly modified was implemented the money went to nn through a mortgage used to buy a new house for nn and family the dollar_figurex came from the assets of the organization and was used for the private benefit of nn this is inurement and is prohibited under sec_501 nn and nn are disqualified persons under sec_4946 as the only contributors to the organization in addition nn is the trustee of the organization he and his wife nn made all decisions about the use of the organization’s assets nn and nn are insiders of the organization and the diversion of funds from an sec_501 c to them is prohibited under the internal_revenue_code form 886-a page -12- department of te treasury - ateroal revenue service tae form 886a ‘name of taxpayer explanation of items year feried ended ‘department of te treasury tntemal revenue service ‘schedule no or exhibit org 200x12 fax idenciication no ein ‘the organization which is controlled by the nn is operated to enable the nn to engage in financial activities which are beneficial to them and or entities with whom they are transacting business but detrimental to the organization accordingly it is operated for a substantial non-exempt purpose see revrul_67_5 the organization's net_earnings have inured to the benefit of insiders sec_1 a -i c ginsburg v commissioner 46_tc_47 the very presence of a private source of loan credit may amount to inurement 412_f2d_1197 ct_cl 71_tc_102 loans to disqualified persons promote private rather than charitable purposes 31_tc_1217 accordingly the organization’s status as an organization described under sec_501 should be revoked effective december x 199x because it did not operate exclusively for exempt purposes and because its assets inured to and it served the private interests of its creators based on the forms for 199x 200x and 200x nn claimed contribution’ of 8x and disbursements of dollar_figurex for charitable purposes as previously noted not all of which were expended for charitable purposes there have been diversions of at least dollar_figurex to or for the private benefit of nn and nn and their family the organization is not being operated exclusively for charitable purposes instead in excess of x of the contributions have been diverted to the personal_use of nn and nn disqualified persons and insiders of the organization conclusion the organization is not being operated as an exempt sec_501 organization the charitable exempt status should be revoked effective december x 199x this revocation should be effective as of december x 199x because the organization was never created with exempt purposes as the primary objective instead the primary purpose has been to reduce the individual tax burden of nn and nn while allowing them to contro and use the organization’s assets for their benefit revocation should be retroactive because the organization's application contained material mistepresentations not only was the organization’s purpose misrepresented the application contained no information about the master financial plan that was already developed and which was later implemented whereby most of the organization’ s assets were diverted back to the nn when an application_for exempt status is made and the application contains material false statements about proposed exempt_organization activities the exempt status needs to be revoked back to the initial exemption date alternative issue should the org the organization be reclassified as a private_foundation facts form 886-a nev page -13- department of che teeaswy- internal revenues service tbepannt of the tecnu intral revenne sense explanation of items schedule no or rahibe ‘name of taxpayer ‘year period ended tom 886a org ope tax identification no ein 200x12 see prior recitation of facts along with the following law income_tax regulations sec_1 a c regarding the organizational_test a dollar_figure a organization must meet provides in general -an organization is organized exclusively for one or more of the purposes specified in sec_509 only if ts articles of organization as defined in sec_1_501_c_3_-1 bx2 limit the purposes of such organization to one or more of the purposes set forth in seotion s0may3ka i do not expressly empower the organization o engage in activities which are not in furtherance of the purposes referred to in subdivision i of this subparagraph ii state the specified publicly supported organizations on whose behal such organization is to be operated within the meaning of paragraph d of this section and gv do not expressly empower the organization to operate to support of benefit any organization other ‘than the specified publicly supported organizations referred o in subdivision ii of this subparagraph income_tax regulations sec_1_509_a_-4 regarding the operational_test a sec_509 organization must meet provides permissible beneficiaries -a supporting_organization will be regarded as operated exclusively to support ‘one or more specified publicly supported organizations hereinafter referred to as the operational_test onty if it engages solely in activities which support or benefit the specified publicly supported organizations such activities may include making payments to or for_the_use_of or providing services or facilities for individual members of the charitable_class benefited by the specified publicly_supported_organization a supporting_organization may also for example make a payment indirectly through another unrelated organization to a member of a charitable_class benefited by a specified publicly_supported_organization but only ifsuch a payment constitutes a grant to an individual rather than a grant to an organization in determining whether a grant is indirectly to an than to an organization the same standard shali be applied as in sec_53 a of this chapter similarly an coxganization will be regarded as operated exclusively to support or benefit one or more specified publicly supported organizations even if it supports or benefits an organization other than a private_foundation which is described in sec_501 c and is operated supervised or controlled directly by or in connection with such publicly supported organizations or which is deseribed in section dollar_figure a b however an organization will not be regarded as operated exclusively if any part ofits activites is in furtherance of a purpose other than supporting or benefiting one or more specified publicly supported organizations individual rather permissible activities -a supporting_organization is not required to pay over its income to the publicly supported organizations in order to meet the operational_test it may satisfy the test by using its income to carry on an independent activity or program which supports or benefits the specified publicly supported organizations all such support must however be limited to permissible beneficiaries in accordance with subparagraph of this paragraph the supporting_organization may also engage in fund raising activities such as solicitations fund raising permissible beneficiaries dinners and unrelated trade ot business to raise funds for the publicly supported organizations or forthe form 886-a evs page -14- ofthe teeasury-intemal revenue service_department form 886a deparment ofthe treasury iorinal revenie seevice ‘schedule no or exhibic explanation of items ‘name of taxpayer ‘yeat period ended org tax identification no ein 200x12 200x12 income_tax regulations sec_1_509_a_-4 regarding the nature of relationships required for sec_509 organizations provides jn general - sec_509 b describes the nature of the relationship required between a section organization and one or more publicly supported organizations in order for such sec_501 organization to qualify under the provisions of sec_509 to meet the requirements of sec_509 an organization must be operated supervised ot controlled by or in connection with one or more publicly supported organizations f an organization does not stand in one of such relationships as provided in this paragraph to one or more publicly supported organizations itis not an organization described in sec_509 types of relationships - sec_50 a b sets forth three different types of relationships one of ‘which must be met in order to meet the requirements of subparagraph of this paragraph thus a supporting_organization may be operated supervised or controlled by ‘supervised or controlled in connection with or operated in connection with one or more publicly supported organizations requirements of relationships although more than one type of relationship may exist in any one case any relationship described in sec_509 ax b must insure tha the supporting_organization will be responsive to the needs or demands of one or more publicly supported ‘organizations and gg the supporting_organization will constitute an integral part of or maintain a significant involvement in the operations of one or more publicly supported organizations general description of relationships -in the case of supporting organizations which are operated supervised or controlled by one or more publicly supported organizations the distinguishing feature of this type of relationship is the presence of a substantial degree of direction by the publicly supported organizations over the conduct of the supporting_organization as described in paragraph g ofthis section in the case of supporting organizations which are supervised or controlled in connection with one ot more publicly supported organizations the distinguishing feature is the presence of common supervision or control among the governing bodies of all organizations involved such as the presence of common directors as described in paragraph h of this section in the case of a supporting ‘or more publiely supported organizations the distinguishing feature is that the supporting_organization is responsive in paragraph i of this section to and significantly involved in the operations of the publicly_supported_organization as described organization which is operated in connection with one income_tax regulations sec_1_509_a_-4 provides guidance on the meaning of operated supervised or controlled by as follows each of the items operated by supervised by and controlled by as used in section dollar_figure a b presupposes a substantial degree of dicection over the policies programs and activities of a supporting ‘organization by one or more publicly supported organizations the relationship tequired under any one of these terms is comparable to that of a parent and subsidiary where the subsidiaty is under the direction of and accountable or responsible to the parent organization this relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing form 886-acrev department of the treasury - interaal revenue service page -1 form 886a ‘name of taxpayer department of the teeatuy teal revenue service explanation of items year periad ended schedule no or exhibit tax idencfication no ein 200x12 org body members of the governing bedy officers acting in their official capacity or the membership of one or more publicly supported organizations gi a supporting_organization may be operated supervised or controlled by one or more publicly supported organizations within the meaning of section dollar_figure a b even though its governing body is not comprised of representatives of the specified publicly supported organizations for whose benefit it is operated ‘within the meaning of sec_509 a a a supporting_organization may be operated supervised or controiled by one or more publicly supported organizations within the meaning of sec_509 a b and be operated for the benefit of one or more different publicly supported organizations within the meaning of section dollar_figure a a only ifit by benefiting the latter organizations can be demenstrated that the purposes of the former organizations are carried out income_tax regulations sec_1_509_a_-4 h provides guidance on the meaning of supervised or controiled in connection with as follows in order for a supporting_organization to be supervised or controlled in connection with one or more publicly supported organizations there must be common supervision or control by the persons supervising or controlling both the supporting_organization and the publicly supported organizations fo insure that the supporting ‘organization will be responsive to the needs and requirements of the publicly supported organizations therefore in ‘order to meet such requizement the control or management of the supporting_organization must be vested in the same persons that control or manage the publicly supported organizations a supporting_organization will not be considered to be supervised or controlled in connection with’ one or more publicly supported organizations if such organization merely makes payments mandatory or disctetionary to ‘one of more named publicly supported organizations even if the obligation to make payments to the named beneficiaries is enforceable under state law by such beneficiaries and the supporting organization's governing instrument contains provisions whose effect is deseribed in section s08 e a and b such arrangements do not provide a sufficient connection between the supported_organization to constitute supervisions or control in connection with such organizations payor organization and the needs and requirements of the publicly income_tax regulations sec_1_509_a_-4 provides guidance on the meaning of operated in connection with as follows general rate except as provided in subdivisions of this subparagraph and subparagraph of this peragraph a supporting_organization will be considered as being operated in connection with one or more publicly supported organizations only if it meets the responsiveness test which is defined in subparagraph of this paragraph and the integral part test which is defined in subparagraph of this paragraph for purposes of this paragraph a supporting_organization will be considered to meet the responsiveness test responsiveness test if the organization is responsive to the needs or demands of the publicly supported ‘organizations within the meaning of this subparagraph in oder to meet this test either subdivision ii or subdivision iil of this subparagraph must be satisfied one or more officers ditectors or trustees of the supporting_organization are elected or appoi by the officers directors trustees or membership of the publicly supported organizations form 886-a nov page -16- departeneat of the treasury - internal_revenue_service beinn ois tera tera reon sane explanation of jiems schedule no or exhibit fom 886a ‘name of taxpayet org tax identification no ein ‘yeat period ended 200x12 200x12 one or more members of the governing bodies of the publioly supported organizations are also officers directors or trustees of or hold other important offices in the supporting organizatfons or the officers directors or trustees of the supporting_organization maintain a close and continuous ‘working relationship with the officers directors or trustees of the publicly supported organizations and by reason of a of c of this subdivision the officers ditectors or trustees of the publicly supported organizations have a significant voice in the investment policies of the supporting ‘organization the timing of grants the manner of making them and the selection of recipients of such supporting_organization and in otherwise directing the use of the income or assets of such supporting ‘organization gi a the supporting_organization is a charitable_trust under state law b each specified publicly_supported_organization is a named beneficiary under such charitable trust's governing instrument and fe the beneficiary organization has the power to enforce the trust and compel an accounting under state law integral part test general rute for purposes of this paragraph a supporting_organization will be considered to meet the integral part test if it maintains a significant involvement in the operations of one or more publicly supported is and such publicly supported organizations are in tum dependent upon the supporting for the type of support which it provides in order to meet this test either subdivision ji ‘of this subparagraph must be satisfied the activities engaged in for or on behalf of the publicly supported organizations are activities to gi perform the functions of or to carty out the purposes of such organizations and but for the involvement of the supporting_organization would normally be engaged in by the publicly supported organizations themselves i the supporting_organization makes payments of substantially_all ofits income to or for_the_use_of one or more publicly supported organizations and the amount of support received by one or more of such publicly supported organizations is sufficient to insure the attentiveness of such organizations to the operations of the supporting_organization in addition a substantial amount of the total support of the supporting_organization must go to those publicly supported organizations which meet the attentiveness requirement of this subdivision with respect to such supporting_organization except as provided in of this subdivision the amount of support received by a publiely supported_organization ‘ust represent a sufficient part of the organization's total support s0 as to insure such attentiveness in applying the preceding sentence if such supporting_organization makes payments to of for_the_use_of a particular department or school of a university hospital or church the total support of the department ‘of schoo shall be substituted for the total support of the beneficiary organization even where the amount of support received by a publicly supported beneficiary organization does not represent a sufficient part of the beneficiary organization's total support the amount of support received from a supporting_organization may be sufficient to meet the requirements of this subdivision if it can be demonstrated that in order to avoid the interruption of the carrying on of a particular function or activity the beneficiary organization will be sufficiently attentive to the operations of the form 886-aer 6s page -17- depastment of the treasury - intemal revenue service form 886a name of taxpayer explanation of items year periad ended depart ft ta te rese seis schedule noor exhibar tax identification no ein 200x12 200k12 org supporting_organization this may be the case where either the supporting_organization or the beneficiary organization earmarks the support received from the supporting_organization for a particular program or activity even if such program or activity isnot the beneficiary onganization’s primary program or activity so long as such program or activity is a substantial one all pertinent factors including the number of beneficiaries the length and nature of the relationship benween the beneficiary and supporting_organization and the purpose to which the funds are put as illustrated by subdivision ii and of this subparagraph will be considered in determining ‘whether the amount of support received by a publicly supported beneficiary organization is sufficient to ingure the attentiveness of such organization to the eperations of the supporting_organization normally the attentiveness of a beneficiary organization is motivated by teason of the amounts received from the supporting_organization thus the more substantial the amount_involved in terms of a percentage of the publicly supported organization's total support the greater the likelihood that the required degree of attentiveness will be present however in determining whether the amount received from the supporting_organization is sufficient to insure the attentiveness of the beneficiary organization to the operations of the supporting_organization including attentiveness to the nature and yield of such supporting organization's investments evidence of actual attentiveness by the beneficiary organization is of almost equal importance an example of acceptable evidence of actual attentiveness is the imposition ofa requirement that the supporting_organization furnish reports at least annually for taxable ‘years beginning after date to the beneficiary organization to assist such beneficiary ‘organization in insuring that the supporting_organization has invested its endowment in assets productive of a reasonable rate of retum taking appreciation into account and has not engaged in any activity which would give rise to liability for a tax imposed under sec_4941 sec_4943 sec_4944 or sec_4945 if such organization were a private_foundation the imposition of such requirement within days after date will be deemed to have retroactive effect to date for purposes of determining whether a supporting_organization has met the requirements of this subdivision for its first ‘two taxable years beginning after date the imposition of such cequirement is however ‘merely one of the factors in determining whether a supporting_organization is complying with subdivision a3 a supporting_organization based on other factors and the absence of such requirement will not preclude an organization from classification this e however where none of the beneficiary organizations is dependent upon the supporting_organization for a sufficient amount of the beneficiary organization's support within the meaning subdivision the requirements of this subparagraph will not be satisfied even though such beneficiary organizations have enforceable rights against such organization under state law of this 1976_1_cb_161 held that a charitable teust described in sec_501 did not revrul_76_2 satisfy the substantially_all requirement of the integral part test set forth in sec_1 a - i gi a of the regulations and was therefore not a supporting_organization the trust instrument provided that percent of the trust income was to be distributed annually to a specified church with the remaining percent to accumulate until the original corpus doubled at which time the entire annual income was to be distributed to the church the service also stated that for purposes of the integral part test the term substantially_all mean sec_85 percent or more income_tax regulations sec_1_509_a_-4 regarding control by disqualified persons provides form 886-a rev page -18- department of the treasury - internal_revenue_service fom 886a ‘dipactnnt ofthe treasuzy tral revenss sem schedule no or eshibir name of taxpayer ‘yeat period ended explanation of items org ‘tax identification no ein 200x12 right of any substantial supported organizations ifa person who is a disqualified jn general -under the provisions of sec_509 3x c a supporting_organization may not be controlled directly or indirectly by one or more disqualified persons as defied in sec_4946 other than foundation managers and other than one or more publicly person with respect to a supporting_organization such as a substantial_contributor to the supporting_organization is appointed or designated as a foundation_manager of the supporting_organization by publicly supported beneficiary organization to serve as the representative of such publicly_supported_organization then for purposes of this paragraph such person will be regarded as a disqualified_person rather than as a representative of the publicly_supported_organization an organization will be considered controlled for purposes of sec_509 3xc if the disqualified persons by aggregating their votes or positions of authority may require such organization to perform any act which significantly affecis its operations or may prevent such organization ftom performing such act this includes but is not limited to the contributor or his spouse to designate annually the recipients from among the publicly supported organizations of the income attributable to his contribution to the supporting_organization except as provided in subparagraph of this paragraph a supporting_organization will be considered to be controlled directly or indirectly by one or more disqualified persons if the voting power of such persons i sec_50 percent or more of the total voting power of the organization's goveming body or if ‘one of more of the total voting power of the organization's governing body or if one or thore of such persons have the right to exercise veto power over the actions of the organization thus ifthe governing body of a foundation is composed of five trustees none of whom has a veto power over the actions of the foundation and no more than two trustees ate at any time disqualified persons such foundation will not ‘be considered to be controlled directly or indirectly by one ot more disqualified persons by reason of this diversity and income fact alone however all pertinent facts and circumstances the length of time particular stocks securities or other assets are yield of an organization's holdings retained and its manmer of exercising its voting rights with respect to stocks in which members of its governing body also have some interest will be taken into consideration in determining whether a disqualified_person does in fact including the nature indirectly contvol an organization government's positi as set forth above it is the government's primary position that the tax exempt status of the ‘organization should be revoked alternatively the organization should be reclassified as a private_foundation due to congressional concems about wide-spread abuses of their tax-exempt status by private_foundations private_foundations were defined and subjected to significant regulations and controls by the tax reform act of the definition of a private_foundation is intentionally inclusive so that all organizations exempted from tax by sec_501 are private_foundations except for those specified in sec_509a through roe foundation charitable_trust v commissioner tcmemo_1989_366 quamrie charitable fund v commissioner 603_f2d_1274 cir the organization currently is excepted from private_foundation_status because it is currently classified as an organization described in sec_509 which defines supporting organizations public_charities organizations described in sec_501 c that meet the requirement of sec_509 or are excepted from private_foundation_status on the theory that their exposure to public scrutiny and their dependence on public support keep them from the abuses to which private_foundations are subject supporting organizations are similarly excepted from private_foundation_status supporting form 886-acrer sec_65 page -19- department of the treasury - internal_revenue_service for 886a schedule no or exhibit daparimnenr of he treacy tavemal revenue seatce ‘name of taxpayer org 200x12 200x12 ‘tax identification no ein ‘year period ended explanation of items organizations are excepted if they are subject_to the scrutiny of public_charities that provide sufficient oversight to keep supporting organizations from the types of abuses to which private_foundations are prone quarrie f 2d pincite sec_509 organizations must meet all three of the following tests organizational and operational tests under sec_509 relationship_test under sec_509 lack of disqualified_person control test under sec_509 overall these tests are meant to ensure public charity and intimately involved in supported_organization is motivated to be attentive to the operations of the supporting_organization and that it is not controlled directly or indirectly by disqualified persons that a supporting_organization is responsive to the needs of a its operations and that the public charity ot publicly organizational and operational tests ‘the organization is not organized to benefit one or more specified publicly supported organizations pursuant to sec_1_509_a_-4 and iv an organization’s governing instrument must state the specified publicly_supported_organization s on whose behalf the organization is to be operated and cannot expressly empower the organization to support or benefit any organizations other than the specified publicly_supported_organization s the organization’s dissolution clause allows distributions to organizations other than the specified publicly supported organizations upon termination of the organization the possible beneficiaries ate not limited to the primary charity or to the organizations specified on schedule a of the organization's declaration of trust therefore the organizational_test is not met see quarrie supra holding that the organizational_test was not satisfied where the trustee had the power to substitute beneficiaries when in the judgment of the trustee the uses of the named beneficiaries became unnecessary undesirable impracticable impossible or no longer adapted to the needs of the public moreover the operational_test set forth in treas reg sec_1_509_a_-4 is not satisfied a supporting_organization will be regarded as operated exclusively to support a specified publicly_supported_organization s only if it engages in activities which support or benefit the specified publicly supported organizations s as was discussed under the primary issue above the organization has served private interests and has made payments for the benefit of nn and nn therefore it has not established that it operated exclusively for the benefit of the publicly supported organizations the operational_test requires the organization to exclusively engage in activities that benefit specified publicly supported organizations the operational_test is not satisfied because the organization made grants to organizations that were not specified in the declaration of trust and schedule a thereto form 886-actev ‘department af the treasury - interna revenue service page -20- forn 886a tapa oa tay ta res bovee shehie noo fab explanation of items ‘name of taxpayer ‘tax identification no ein 200x12 200x12 ‘year petiod ended org in 200x the organization’s grants to organizations not specified on schedule a to its declaration were as follows dollar_figurex to uu ‘dollar_figurex to the uu and dollar_figurex to various other charities these grants are in violation of sec_1_509_a_-4 relationship_test as set forth in sec_1_509_a_-4 there are three permissible relationships operated supervised or controlled by b supervised or controlled in connection with and operated in connection with one or more publicly supported organizations the relationships operated supervised or controlled by and supervised or controlled in connection with presuppose a substantial degree of direction over the policies programs and activities of the supporting_organization by a publicly_supported_organization the operated supervised or controlled by relationship is established by the fact that a majority of the officers directors or trustees of the suppotting organization are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of the publicly_supported_organization the supervised or controlled in connection with relationship is established by the fact that there is common supervision or control by the persons supervising or controlling both the supporting and the publicly supported organizations j that control or management of the supporting_organization is vested in the same persons that control or manage the publicly_supported_organization in the present case the facts indicate that there was no substantial control or direction over the policies or activities of the organization by the publicly supported organizations the primary charity or any schedule a organization the evidence developed thus far shows that the appointed representative of the primary charity never attended any board or trustee meetings was a close personal friend of the nn and may not have actually been appointed by the primary charity a majority of the organization’s governance is not appointed or elected by the specified publicly supported organizations there is no common supervision or control by the same persons over the organization and the specified publicly supported charities thus the requirements to satisfy one of the first two types of relationship have not been met the third and final relationship possible for sec_509 organizations is the operated in connection with relationship which requires that the supporting_organization be responsive to the needs or demands of the publicly_supported_organization and constitute an integral pact of or maintain a significant involvement in the affairs of the publicly_supported_organization this relationship is form 886-agev 6a ‘department of the treasury - iaternal revenue service page -21- to broa dap ois tey taal row ats schedule noor exe explanation of items ‘name of taxpayer tax identification no ein year period ended 200x12 org satisfied where the supporting_organization meets both the responsiveness and integral part tests neither test has been met in this case in order to meet the responsiveness test either sec_1_509_a_-4 i or gii must be satisfied sec_1 509a -4 i i requires that the board member appointed by the supported_organization have a significant voice in the operations of the supporting_organization the organization has claimed that they were a supporting_organization to the uu the organization claimed that a member of the uu would be on the board_of directors promoter’s literature told nn that even though nn was a disqualified_person he could still control distributions by being the trustee of the organization he could include himself and his wife on the boatd of directors the organization never had any board meetings there were no minutes to review as a result the board_of directors never had a significant voice in the investment policies of the organization ina conversation with agent nn nn stated that the board members were just friends of his and did not want any letters mailed to them see roe foundation charitable_trust v commissioner 58_tcm_402 altematively the supporting_organization must be a charitable_trust under state law and each specified publicly_supported_organization must be a named beneficiary under the charitable trust’s governing instrument and the beneficiary organization must have the power to enforce the trust and compel an accounting under state law treas reg sec_1_509_a_-4 the declaration requires the trustee to distribute x of the net_income of the trust to the rr the declaration aiso requires the trustee to distribute a total of x of the net_income to one or more of the organizations listed on schedule a there are x organizations listed on schedule a that the organization can select as grant recipients only one the rr is entitled to receive a specified portion of the organization’s net_income the organization is not required to make any specified distributions to any of the other x therefore the organization has not established that any of these organizations are beneficiaries to the trust or that they have the power to enforce the trust under state law therefore the organization does not meet either of the responsiveness tests while the responsiveness test guarantees that the publicly_supported_organization can influence the activities of the supporting_organization the integral part test ensures that the publicly_supported_organization will be motivated to attend to the operations of the supporting_organization the integral part test is considered to have been satisfied if the supporting_organization maintains a significant involvement in the operations of one or more publicly supported organizations and the publicly supported organizations are in tun dependent upon the supporting_organization for the type ‘of support which it provides sec_1 a -4 i in order to meet the integral part test either sec_1 i gi or iii must be satisfied sec_1_509_a_-4 provides that the activities engaged in for or on behalf of publicly supported organizations must be activities to perform the functions of or to carry out the purposes of such organizations and but for the involvement of the supporting_organization would the form dollar_figure-acpe page -22- department of the ‘treasury - intemal revenue service fom bboa pani ny tne ra sos schedule no or enh explanation of items ‘name of taxpayer tax identification no ein year period ended org normally be engaged in by the publicly supported organizations themselves ‘thus this part of the integral part test applies in those situations in which the supporting_organization actually engages in activities which benefit the publicly supported organizations as opposed to simply making grants to the publicly supported organizations compare to sec_1_509_a_-4gii which sets forth the rales of the integral part test applicable to supporting organizations that make payments to roe foundation tcmemo_1989_566 or for_the_use_of publicly supported organizations see also cuddeback memorial fund v commissioner t c memo 200x-300 the organization does not meet this test because while it made some grants to publicly supported organizations it did not perform any activities for or on behalf of the publicly supported organizations because the organization did not perform any activities for or on behalf of publicly supported organizations aside from grants the applicable rules for satisfying the integral part test are in treas reg big_number a -4 giii this section of the regulation has the following basic requirements payment of substantially_all of its income to publicly supported organizations the amount received by one publicly_supported_organization must be sufficient to motivate it to pay attention to the operations of the supporting_organization and a substantial amount of the total support of the organization must go to those publicly supported organizations that meet the attentiveness requirement in the present situation the organization does not meet the second requirement and therefore it cannot meet the third requirement treas reg sec_1 a -4 gii a provides that the amount of support received by a publicly_supported_organization must represent a sufficient part of the organization's total support so as to insure such attentiveness sec_1_509_a_-4 iii b provides that a supporting_organization can meet the attentiveness requirement even where the amount of support received by the publicly_supported_organization does not represent a sufficient part of the publicly supported organization’ total support if it can be demonstrated that support is earmarked for a substantial program of the publicly_supported_organization that would be interrupted without the supporting organization’s support and finally sec_1_509_a_-4 provides that alll pertinent factors will be considered in determining whether the amount of support received by a publicly_supported_organization is sufficient to insure the attentiveness of such organization to the operations of the supporting_organization it goes on to note the importance of the percentage of the income received from the supporting_organization is in determining if the publicly_supported_organization will have the requisite degree of attentiveness and concludes that evidence of actual attentiveness is almost as important ‘uu in the cy st uu is a x dollar annual operation per oral statements of nn priests per the organization’s filed form 990s for the years ending december x 199x 200x and 200x they claimed total grants paid of dollar_figurex even if all of these grants were made to the uu this amount is insufficient to insure its attentiveness ‘the organization did not produce any evidence that shows that the primary charity would be attentive to its operations the individual who purportedly represented the primary charity on the form 886-aasss ‘department of the ‘treasury - internal_revenue_service page -23- teast oe tay tard rows sone pom 886a ‘name of taxpayer tax wdentification no ein explanation of items schedule no or exhibit ‘yeat period ended 200x12 org organization’s board never attended or participated in any board meeting there is no evidence that this individual was involved in the decisions regarding investments and or operations of the organization the primary charity never requested or received any financial reports from the organization the purportedly appointed representative of the primary charity never attended any board or trustee meetings was a close personal friend of the nn and may not have actually even been appointed by the primary charity during a meeting with agent nn nn stated that no other member of the organization’s board_of directors ever did anything with ot for the organization and that nn and nn controlled the organization completely thus it is apparent that the primary charity was not attentive to the operations of the organization control a disqualified_person by reason of his position or authority may treas reg sec_1_509_a_-4 l provides that for purposes of sec_509 an organization will be considered controlied if require the organization to perform any act which significantly affects its operations or prevents such organization from performing such act determining whether a disqualified_person controls an organization id as founders substantial contributors board members and trustee of the organization nn and nn are disqualified persons there is no evidence that any other board member had any direction over the activities of the organization at thei discretion the nn entered into questionable transactions using the organization’s funds for their personal benefit which significantly impeded the organization's ability to perform its stated exempt_purpose all facts and circumstances are taken into consideration in conclusion accordingly the organization should be reclassified as a private_foundation because it does not qualify as a supporting_organization under the requirements set forth in sec_1_509_a_-4 through ‘the modification of private_foundation_status is effective december x 199x because the application did not disclose that the primary charity would not be involved with the activities of the organization that grants would be made to other than specified public_charities that the organization would operate primarily for the benetit of the nn and that the nn would control the organization’s activities retroactive re-classification is appropriate in this case the effect of this determination will be that the organization is required to file form_990-pf retun of private_foundation form_990-pf should be filed for tax years ending december x 199x through december x 200x subsequent returns are due no later than the x day of the x month following the close of the organization's accounting_period note form_990-pf is required for each year until private_foundation_status is terminated under sec_507 form 886-a er page -24- department of the treasury - toteroal revenue service
